Filed: 4/20/2016 6:58:16 PM
                                                                          Yoon Kim
                                                                          District Clerk
                                                                          Collin County, Texas
                                                                          By Christina Joseph Deputy
                                                                          Envelope ID: 10223970
                                     NO. 296-82354-2014

STATE OF TEXAS                                 §   IN THE DISTRICT COURT
                                                                          FILED IN
                                               §                   5th COURT OF APPEALS
vs.                                            §                        DALLAS, TEXAS
                                                   296TH JUDICIAL DISTRICT
                                               §                   4/21/2016 10:52:22 AM
COREY SMITH                                    §   COLLIN COUNTY, TEXAS   LISA MATZ
                                                                            Clerk

                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Corey Smith, Defendant in the above styled and numbered cause, and gives

this written notice of appeal to the Court of Appeals of the State of Texas from the judgment of

conviction and sentence herein rendered against Corey Smith.

                                            Respectfully submitted,

                                            Law Office of Curtis Lilly
                                            2201 Main, Suite 1220
                                            Dallas, TX 75201
                                            Tel: (214) 573-7660
                                            Fax: (214) 573-7661

                                            By: /Curtis Lilly/
                                               Curtis Lilly
                                               State Bar No. 24030063
                                               clilly@clillylaw.com
                                               Attorney for Corey Smith



                               CERTIFICATE OF SERVICE

       This is to certify that on April 20, 2016, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Collin County, by hand

delivery.


                                             /Curtis Lilly/
                                            Curtis Lilly